872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Herbert HAMER, Defendant-Appellant.
No. 88-5943.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges.
RYAN, Circuit Judge.


1
Defendant Herbert Hamer appeals his sentence of twenty-five months' imprisonment for his guilty plea to unlawful escape from custody in violation of 18 U.S.C. Sec. 751.  We affirm.


2
Defendant first argues that the federal sentencing guidelines are unconstitutional under the separation of powers doctrine.  In Mistretta v. United States, 109 S. Ct. 647 (1989), the Supreme Court held that the sentencing guidelines do not violate the separation of powers doctrine.  We therefore reject defendant's constitutional argument.


3
Defendant also argues that the district court abused its discretion by not giving defendant a lesser sentence.  Based on our review of the record, we find no abuse of discretion by the district court and observe that defendant's sentence is less than the sentence range specified in the federal sentencing guidelines.


4
AFFIRMED.